Citation Nr: 0507895	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  03-18 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for low back 
disability, to include as secondary to service-connected 
bilateral patellofemoral syndrome.

2.  Entitlement to an increased evaluation for service-
connected right patellofemoral syndrome, currently rated as 
10 percent disabling.

3.  Entitlement to an increased evaluation for service-
connected left patellofemoral syndrome, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The veteran served on active duty for training in the Army 
Reserves, including from June 23, 1988 to October 19, 1988.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Muskogee, Oklahoma (RO).  

A May 2004 statement from the veteran raised the issue of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.  Since 
this issue is not part of the veteran's current appeal, the 
issue is referred to the RO for adjudication.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

A review of the claims file reveals that, according to a 
January 2005 statement from a VA physician, the veteran is 
being treated for traumatic arthritis of the 
service-connected lower back and knees.  It is also noted by 
the physician that the veteran is unemployable due to the 
severity and continued worsening condition of the service-
connected injuries.  Although a low back disability is not 
service connected, this statement indicates a possible 
worsening of the veteran's service-connected bilateral 
patellofemoral syndrome and the possibility of recent VA 
treatment records that are not currently on file.  The RO 
must obtain all of the veteran's VA treatment records.  Bell 
v. Derwinski, 2 Vet. App. 611 (1992).   

Additionally, there is some question in the record whether 
the veteran actually has arthritis of the knees, and whether 
any current arthritis of the back was either caused or 
aggravated by the veteran's service-connected bilateral knee 
disability.  A September 2003 VA opinion of record indicates 
that the veteran's has arthritis of the back was "as likely 
as not" secondary to arthritis of both knees.  However, 
there is no x-ray or magnetic resonance imaging (MRI) 
evidence of arthritis of the knees of record as the x-ray and 
MRI evidence shows the knees within normal limits.  The x-ray 
and MRI evidence indicate disc space narrowing at L5-S1.  
Additionally, another VA health care provider concluded after 
examination of the veteran and review of the evidence in 
November 2003 that it was "less likely than not" that the 
veteran's current back condition is related to her knee 
strain during military service."

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2004), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the existence and etiology of a 
disability.  See also 38 C.F.R. § 3.159.  

Based on the above, this case is being remanded for the 
following actions:  

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to her current claims for service 
connection for low back disability on a 
secondary basis and for increased 
evaluations for service-connected 
bilateral knee disability, especially 
any evidence of examination and/or 
treatment since the VA examination in 
November 2003.  After obtaining any 
necessary authorization from the veteran 
for the release of her private medical 
records, the RO should obtain and 
associate with the file all records that 
are not currently on file.

2.  If the RO is unsuccessful in 
obtaining any such records identified by 
the veteran, it should inform the 
veteran and her representative of this 
and request them to provide a copy of 
the outstanding medical records if 
possible.

3.  Thereafter, the RO should arrange for 
examination of the veteran by a health 
care provider with appropriate expertise 
to determine the nature and etiology of 
any current low back disability and the 
current nature and severity of her 
service-connected bilateral knee 
disability.  The VA claims folder, 
including a copy of this Remand, must be 
made available to and reviewed by the 
examiner.  All indicated tests and 
studies, including x-rays, should be 
accomplished; and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  

The examiner must provide an opinion, in 
light of the examination findings and the 
evidence in the claims file, whether any 
low back disability found is related to 
her period of active military service or 
was either caused or aggravated 
(worsened) by the veteran's 
service-connected bilateral knee 
disability.  If aggravation of the back 
is found, the examiner must attempt to 
quantify the degree of additional 
disability resulting from the 
aggravation.  If any opinion cannot be 
provided without resort to speculation, 
it must be noted in the examination 
report.  

With respect to the veteran's service-
connected bilateral knee disability, the 
examiner must provide findings on range 
of motion of the legs and comment on any 
weakness, fatigability, incoordination, 
or flare-ups of the knees.  The examiner 
should identify any objective evidence of 
pain in the knees and any functional loss 
associated with pain.  The examiner 
should also provide an opinion on the 
impact of the veteran's service-connected 
knee disabilities on her ability to work.  

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, must be 
set forth in a typewritten report. 

4.  The RO must notify the veteran that 
it is her responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After the above has been completed, the 
RO should readjudicate the veteran's claims 
for service connection for low back 
disability, to include as secondary to 
service-connected bilateral knee disability 
and for increased evaluations for service-
connected bilateral knee disability, taking 
into consideration any and all evidence that 
has been added to the record since its last 
adjudicative action.  If any benefit sought 
on appeal remains denied, the veteran should 
be provided a Supplemental Statement of the 
Case.  The veteran and her representative 
should then be given an appropriate 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.  


No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).




